Citation Nr: 1538355	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-48 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sleep apnea, and if so whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension, and if so whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for peripheral neuropathy of the feet, and if so whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1975 with overseas service in the Demilitarized Zone (DMZ) of the Republic of Korea. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a June 2015 videoconference hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

The issues of entitlement to service connection for sleep apnea, hypertension, and peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO denied service connection for sleep apnea, hypertension, and peripheral neuropathy.   The Veteran did not appeal or submit new and material evidence within one year of notice, so that decision became final.  
2.  Evidence received since the January 2006 rating decision is new and material as to the claims on appeal.  The evidence relates to a missing element of nexus.  


CONCLUSION OF LAW

The January 2006 rating decision which denied entitlement to service connection for sleep apnea, hypertension and peripheral neuropathy is final; new and material evidence has been submitted, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1) ), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits. 
38 C.F.R. § 3.156(c).  Here, all service-related records were obtained and considered in original rating decision for service connection.  Accordingly, 38 C.F.R. § 3.156(c) is inapplicable. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened. The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

All new and material evidence claims on appeal are service connection claims. Generally, for a successful claim, the record must have competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
The issues on appeal were all denied in a January 2006 rating decision.  Although the RO found current disabilities for the claimed conditions, the relevant evidence considered at the time, including the Veteran's April 2005 claim, service treatment records, Indianapolis, Indiana VA Medical Center records from May 2004 to April 2005, an August 2005 Cold Injury examination report, and a September 2005 VA general examination report, failed to demonstrate the existence of a diagnosis of any of the claimed conditions during service or evidence of nexus between the current disabilities and service.  

Since the previous final denial for service connection, new and material evidence related to nexus has been received to reopen each of the claims on appeal.

A.  Sleep Apnea

At the June 2015 hearing, the Veteran reported having symptoms during service including loud snoring, shortness of breath, and that he was unable to get enough rest.  He did not know what was going on until after he left service at which time he underwent a sleep study.  This statement is new because it was not in existence at the time of the January 2006 rating decision.  The statement is material because it provides a statement of in-service symptoms that could plausibly link to the current disability.  Accordingly, the Veteran's service connection claim for sleep apnea based on new and material evidence is reopened. 

B.  Hypertension 

At the June 2015 hearing, the Veteran also provided testimony related to the etiology of his hypertension, which he continues to assert was the result of service.  Since the Veteran's testimony is new and relates to the missing element of nexus, the Board reopens this claim. 

C.  Peripheral Neuropathy 

After the January 2006 rating decision, VA received October 2007 nerve testing results from SmartNeurology, PC.  The test results note that the Veteran's condition is consistent with distal frostbite neuropathy, but this diagnosis was never confirmed.  However, since this statement tends to support nexus and service connection on a secondary basis, the claim is reopened. 

With the claims on appeal reopened, the Board finds that additional development is needed before it proceeds.  


ORDER

New and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sleep apnea; the appeal is granted to this extent.  

New and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension; the appeal is granted to this extent.  

New and material evidence has been received to reopen a previously denied claim of entitlement to service connection for peripheral neuropathy; the appeal is granted to this extent.  


REMAND

Although the RO noted that it electronically reviewed VA treatment records from the Indianapolis, Indiana VA Medical Center from March 2009 through May 2014,  those records have not been associated with the electronic claims file.  Even though the RO's review of the records revealed that the updated records were not relevant, the Board must have access to these records to make its own independent assessment of the relevancy of those records.

The Veteran has been diagnosed with peripheral neuropathy.  The Veteran asserts that he developed peripheral neuropathy in his feet, described as numbness and tingling, as secondary to service-connected residuals of a frostbite injury.  The Board notes that the Veteran has several issues affecting his feet including diabetic neuropathy, and degenerative joint disease of the big toes bilaterally.  A private treating physician from SmartNeurology, PC noted on an October 2007 nerve test report that he suspected distal frostbite neuropathy, but the diagnosis was never confirmed.  An earlier March 2003 VA peripheral nerves examination noted the progression of the Veteran's symptoms stemming from peripheral neuropathy of the feet would be less clear cut with regard to whether they were secondary to frostbite or to non-service connected diabetes.  Since there are many plausible causes for the Veteran's symptoms, the Board finds a remand necessary to clarify the etiology of the diagnosed peripheral neuropathy, and specifically determine if some aspect of diagnosed peripheral neuropathy is related to service, including the service-connected frostbite injury.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Indianapolis, Indiana VA Medical Center since March 2009.  

2.  After the records are obtained and associated with the claims file, schedule the Veteran for a peripheral nerves examination of the feet to determine if his peripheral neuropathy is at least as likely as not caused or aggravated by active service, to include service-connected frostbite injury. 

3.  Once all development is completed, readjudicate the appeal.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


